UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7218


MICHAEL OWEN HARRIOT,

                    Plaintiff - Appellant,

             v.

UNITED STATES, United States Marshals; UNKNOWN USM; UNKNOWN
DEPUTY MARSHALS; FBI ROBERT WAIZENHOFER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Joseph F. Anderson, Jr., Senior District Judge. (1:20-cv-01266-JFA)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Owen Harriot, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Owen Harriot appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Harriot’s complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971), and the Federal Torts Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671-

80. We agree with the district court’s conclusion that Harriot’s complaint was barred by

the relevant statutes of limitations. Accordingly, we affirm the district court’s order.

Harriot v. United States, No. 1:20-cv-01266-JFA (D.S.C. Aug. 5, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2